Citation Nr: 0932084	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  07-15 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1943 to 
August 1945.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Los Angeles, 
California, (RO) that denied service connection for the cause 
of the Veteran's death.

This case was previously before the Board in September 2008 
and was remanded for further development.


FINDINGS OF FACT

1.  The Veteran died in September 2005, due to respiratory 
arrest, brainstem contusion, and a head injury secondary to 
gait disturbance.  

2.  At the time of his death, the Veteran was service-
connected for a mental disorder with symptoms of 
posttraumatic stress disorder (PTSD), rated as 100 percent 
disabling.  

3.  The competent medical evidence does not establish that 
the Veteran's service-connected disability caused or 
contributed materially or substantially to the Veteran's 
death, or that the causes of death were otherwise related to 
service.






CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R.  §§ 3.159, 3.303, 3.307, 
3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In the context of a claim for surviving spouse benefits, the 
notice must also include: (1) a statement of the conditions, 
if any, for which a Veteran was service connected at the time 
of his death; (2) an explanation of the evidence and 
information required to substantiate a claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
While there are particularized notice obligations with 
respect to a claim for surviving spouse benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
§ 5103(a)-compliant notice.

Although the appellant was not provided with the notice 
criteria required by Hupp, the record reflects that the 
purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In a letter dated 
November 2005, the RO included an explanation of VA's duty to 
assist in obtaining records and providing a medical 
examination or opinion where necessary.  Then, an April 2006 
letter specifically notified the appellant of the reason that 
her claim was denied.  That letter further notified her that 
she must submit evidence showing that a service connected 
disability caused or hastened the Veteran's death.  In an 
April 2007 statement of the case, the RO provided the 
appellant with the relevant regulations for her claim, 
including those governing VA's notice and assistance duties, 
as well as an explanation of the reason the claim was denied.  
The claim was then readjudicated in a February 2009 
supplemental statement of the case.

Based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
VA provided what was necessary to substantiate her claim for 
DIC benefits.  Moreover, the Board finds that the arguments 
advanced by the appellant indicate that she understood what 
was needed to substantiate her claim.  Thus, the Board finds 
that the appellant had a meaningful opportunity to 
participate in the adjudication of her claim and the 
essential fairness of the adjudication was not affected.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 
 
In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The appellant contends that service connection for the 
Veteran's cause of death is warranted because "the gait 
disorder that led to the fall [that] caused his death was 
related to his normal pressure hydrocephalous, which in turn 
was caused by [a] head injury he suffered in service."
The law provides Dependency and Indemnity Compensation (DIC) 
for the spouse of a Veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310.  A service-connected 
disability is one that was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).
 
The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  

It is recognized there are primary causes of death that, by 
their very nature, are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions.  
However, even in such cases, there is for consideration 
whether there may be a reasonable basis for holding that a 
service-connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was, itself, of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

To establish her entitlement to service connection for the 
cause of the Veteran's death, the appellant must link the 
Veteran's death to his military service with competent 
medical evidence.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. 
3.159(a).  Lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Veteran's service records are devoid of complaints of or 
treatment for a head injury.  Service personnel records show 
that the Veteran was hospitalized for 20 days in 1944 and a 
little over two months in 1945.  However, the evidence 
indicates that those hospitalizations were for the treatment 
of a back condition and an acute psychotic episode. 

A Patient Summary Report from a private Alzheimer's & Memory 
Center shows that the Veteran sought treatment for a 
"progressive gait disorder" in 2005.  The Veteran's wife 
reported her belief that the Veteran's problems were related 
to a head injury he may have sustained in service.  The 
Veteran, however, reported that his problems ambulating began 
in 2001 after he underwent two surgeries on his knee.  He 
stated that he often fell backwards, despite using a cane or 
walker.  After examining the Veteran and performing 
laboratory and radiographic studies, two doctors concluded 
that the Veteran's gait disorder was caused by normal 
pressure hydrocephalus (NPH).  

In March 2005, a private neurological surgeon examined the 
Veteran and also concluded that his problems walking were 
caused by NPH.  In May 2005, the Veteran underwent a right 
ventriculoperitoneal endoscopic shunt placement and began 
physical and occupational therapy to improve his 
coordination.  

Unfortunately, private treatment notes show that the Veteran 
was admitted to hospital in September 2005 after he fell and 
struck his head.  A CT scan revealed blood in the brain stem 
fourth ventricle and the vermis, subarachnoid hemorrhage, and 
a thin left parietal subdural.  Two days later, the Veteran 
underwent a right frontal craniotomy to remove the acute 
subdural hematoma and externalization for the ventricular 
drainage to relieve brain swelling.  However, after surgery, 
the Veteran slipped into an irreversible coma and later died 
of respiratory arrest.  The Veteran's Certificate of Death 
shows respiratory arrest as the immediate cause of death.  
Brainstem contusion and head injury secondary to gait 
disturbance are listed as underlying causes of death.  

After a thorough review of the evidence, the Board finds that 
service connection for the Veteran's cause of death is not 
warranted.  At the time of his death, the Veteran was 
service-connected for a mental disorder with symptoms of 
PTSD.  However, the evidence of record does not show and the 
appellant does not contend that his service-connected 
psychiatric disorder caused or contributed to his death.  
Additionally, the appellant has not provided any competent 
medical evidence to link the NPH that caused the Veteran's 
gait disturbance to his period of active duty.  

Moreover, in an October 2008 report, a VA doctor concluded 
that the Veteran's NPH was not caused by any alleged head 
trauma during service.  The physician explained that NPH, 
which is an abnormal or excessive accumulation of fluid in 
the head, is a common condition in adults over the age of 55.  
The physician stated that the cranial trauma that caused the 
Veteran's death "was not influenced, caused, made worse, or 
related in any way to any previous cranial injury the Veteran 
may or may not have endured while in the service."

The Board acknowledges the assertions of the appellant about 
the cause of the Veteran's death.  However, as a layperson, 
she is not competent to offer opinions on medical diagnosis 
or causation, and the Board may not accept unsupported lay 
statements with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  

In sum, the Board finds that the record does not show that 
the Veteran's death was due to any disability incurred in or 
aggravated by his active service.  The most probative 
evidence in this case is the October 2008 VA medical opinion 
which found that the cause of the Veteran's death was 
unrelated to his service.  Therefore, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


